Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 6/23/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentien (US Pub No. 2010/0139730) in view of Mun (PHYSICAL REVIEW B 86, 115110 (2012))
Regarding Claim 1 and 4-8, Bentien et al. teaches an apparatus comprising a thermoelectric device [0002] including a first thermoelectric material [Abstract], which is used at temperatures of 150K or less [0024-0025]
Bentien et al. is silent on the formula of claim 1.
Mun et al. teaches a thermoelectric material for low temperatures comprising                        
                             
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , where T is Fe, Ru, Os, Ir, Rh, or Co [Abstract], where highly enhanced thermoelectric power is observed at lower temperatures [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
Since Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co and for low temperatures [Abstract, 0001], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                             
                        
                     of Mun et al. as the thermoelectric material of Bentien et al. in order to provide a thermoelectric material with highly enhanced thermoelectric power [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, within the combination above, modified Bentien et al. teaches wherein the device is selected from a thermoelectric electrical generator [0002, 0005].
Regarding Claim 3, within the combination above, modified Bentien et al. teaches wherein the first thermoelectric material is an n-type semiconductor and the device further includes a second thermoelectric material that is a p-type semiconductor [0209].
Regarding claim 11, within the combination above, modified Bentien et al. teaches wherein the first thermoelectric material is in electrical contact with electronic circuitry [0002, 0005].
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentien (US Pub No. 2010/0139730) in view of Mun (PHYSICAL REVIEW B 86, 115110 (2012)) as applied above in addressing claim 1, in further view of Salvador (US Pub No. 2016/0035954)
Regarding Claim 9, within the combination above, modified Bentien et al. teaches M is Zn, and T is one of Co, Rh, and Ir [See rejection above]. Modified Bentien et al. is silent on the values of R is Yb and Ce.
Salvador et al. teaches the use of Cerium in thermoelectric materials provide improved electrical transport properties [0031].
Since modified Bentien et al. is open to the use of cerium in a thermoelectric material [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cerium of Salvador et al. in the thermoelectric material of modified Bentien et al. in order to provide improved electrical transport properties [0031].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10, within the combination above, modified Bentien et al. teaches a first thermoelectric material made of Yb, Ce, Co, and Zn [See rejection above] but is silent on wherein the first thermoelectric material is selected from                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    R
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , and                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    I
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    .
Salvador et al. teaches the use of Cerium in thermoelectric materials provide improved electrical transport properties [0031].
Since modified Bentien et al. is open to the use of cerium in a thermoelectric material [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cerium of Salvador et al. in the thermoelectric material of modified Bentien et al. in order to provide improved electrical transport properties [0031].
In addition, the combination would have been merely the selection of conventional low temperature thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn, with said construction cost and operating efficiency both changing as the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn are changed, the precise parameters of the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “                        
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ,                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    R
                                    h
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , and                         
                            
                                
                                    Y
                                    b
                                
                                
                                    0.75
                                
                            
                            
                                
                                    C
                                    e
                                
                                
                                    0.25
                                
                            
                            
                                
                                    I
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    ” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of as the composition of Yb, Ce,  (Co, Rh, or Ir), and Zn in the device of Bentien et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding first arguments about Bentien et al. requiring FeSb2 stoichiometry, Bentien et al. teaches all of Fe atoms in FeSb2 can be substituted [Abstract]. Furthermore, table 1 on page 5-6 show examples where all of the Fe atoms are substituted.
Regarding para. 94 of Bentien et al., Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co [Abstract, 0001]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Regarding the second arguments about the material of Mun et al. would not even function as a thermoelectric material below 150K, examiner notes that since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the third arguments about the combination of Bentien et al. and Mun et al., Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co and for low temperatures [Abstract, 0001], Mun et al. teaches a thermoelectric material for low temperatures comprising                        
                             
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                    , where T is Fe, Ru, Os, Ir, Rh, or Co [Abstract], where highly enhanced thermoelectric power is observed at lower temperatures [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
Since Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co and for low temperatures [Abstract, 0001], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                             
                        
                     of Mun et al. as the thermoelectric material of Bentien et al. in order to provide a thermoelectric material with highly enhanced thermoelectric power [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
Regarding the fourth arguments about para. 14 of Bentien et al., examiner notes para. 14 corresponds to a citation not used in the office action. 
Regarding the fifth arguments about a favorable thermoelectric power itself does not mean the material is useful as a thermoelectric material. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the sixth arguments, applicant argues no evidence of record suggesting FeSb2 and Yb1T2Zn20 being interchangeable, since Mun et al. teaches                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                     is used as a thermoelectric material, and Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co [Abstract, 0001] as part of a thermoelectric device [0002], it is the view of the examiner that the combination would result in a functional thermoelectric device.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding section 4, regarding the arguments about the figure of merit, examiner notes that since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Section 5, Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co [Abstract, 0001]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Section 6, since Mun et al. teaches                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                        
                     is used as a thermoelectric material, and Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co [Abstract, 0001] as part of a thermoelectric device [0002], it is the view of the examiner that the combination would result in a functional thermoelectric device.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding the values of electrical conductivity, thermal conductivity, and figure of merit, since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Section 7, in particular to the “promising thermoelectric material” examiner notes that since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Section 8 and 9, since Bentien et al. teaches a thermoelectric material which can comprise Yb, Zn, Fe, Ru, Os, Ir, Rh, or Co and for low temperatures [Abstract, 0001], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the                         
                            
                                
                                    Y
                                    b
                                
                                
                                    1
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                    n
                                
                                
                                    20
                                
                            
                             
                        
                     of Mun et al. as the thermoelectric material of Bentien et al. in order to provide a thermoelectric material with highly enhanced thermoelectric power [Abstract, and Fig. 1-5, 115110-2 to 115110-3].
Examiner notes that since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding section B,  in regards to claim 11-13, Salvador et al. teaches the use of Cerium in thermoelectric materials provide improved electrical transport properties [0031].
Since modified Bentien et al. is open to the use of cerium in a thermoelectric material [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cerium of Salvador et al. in the thermoelectric material of modified Bentien et al. in order to provide improved electrical transport properties [0031].
Regarding the values of electrical conductivity, thermal conductivity, and figure of merit, since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726